Detailed Action
This action is in response to Applicant's communications filed 19 December 2017.  
Claims 1-9 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 19 December 2017 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "question generator", "user information storage", "question selector" in claim 1; "error detector" in claim 2; "question generator" in claim 3; "candidate 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation "question generator", "user information storage", "question selector" in claim 1; "error detector" in claim 2; "question generator" in claim 3; "candidate knowledge generator" in claim 4; "candidate knowledge verifier" in claim 5; and "user lever analyzer" in claim 7” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a question selector configured to determine a number of questions and questions to be assigned to each of the plurality of users."  It is unclear what "a number of questions and questions to be assigned" means.  For examination purposes, the claim language will be interpreted as "a question selector configured to determine questions to be assigned to each of the plurality of users."
Claim 2 recites "an error detector configured to detect knowledge data including a first instance that has a property, in which a plurality of values are written, knowledge data including a second instance, in which a written value does not match with a format of a property, or knowledge data including a second instance having a property, a value of which is omitted."  It is unclear what the claim language means.  For purposes of examination, the claim language will be interpreted as "an error corrector configured to determine whether knowledge data has (1) a plurality of values, (2) a value with a mismatched format, or (3) an omitted value."

Claim 3 recites the limitation "wherein the question generator further comprises a question generator configured to..." in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this language will be interpreted as "wherein the question generator is further configured to..."
The dependent claims are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest 101 because the claimed reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non- statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S. C. § 101, Aug. 24, 2009; p. 2. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0106744, hereinafter "Kim") in view of Ray (US 2009/0299812).

Regarding Claim 1,
Kim teaches a knowledge base correction system comprising: a question generator configured to detect incomplete knowledge data of a knowledge base ("Referring to FIG. 3, in operation S302, if a task is assigned, it is determined whether systematized knowledge or a hypothesis concerning the assigned task exists in a knowledge database." [0035]).

Kim does not explicitly teach to generate a question, an answer to which is used to correct the incomplete knowledge data;
a user information storage configured to store level information about a plurality of users; and
a question selector configured to determine a number of questions and questions to be assigned to each of the plurality of users, based on the level information of the plurality of users.

Ray teaches to generate a question ("The question database 202 contains questions as submitted to the NPD 100 and metadata associated with those questions. As used herein, a question may be any form of consultation request that solicits feedback from an expert member." [0086]), an answer to which is used to correct the incomplete knowledge data ("Answers to questions are stored in the answer database 203. In one embodiment, answers are associated with a question in the question database 202 and with a particular run, distribution, or solicitation of answers to that question." [0087]); and
("the member database 201 also contains a cumulative rating of each expert, based at least in part on the ratings assigned to that expert's answers." [0079]).
a question selector configured to determine a number of questions and questions to be assigned to each of the plurality of users, based on the level information of the plurality of users ("Thus, in some embodiments the responses to a question or survey may be based on both the baseline entry characteristics of the individual expert contributing a response (e.g., that expert's profile information) as well as information from the adaptive expert profile (e.g., that expert's involvement in the community, any evaluations of that involvement, and any evaluations of the experts evaluating that involvement). The analytics may provide a value-weighted, statistical modeling of the pooled responses. In some embodiments, reports including charts and graphs are available. In some embodiments responses to surveys and other questions can be analyzed along a variety of constraints. For example, responses can be analyzed based on the specialties or other properties of the responding experts, can be compared to responses to previous runs of the question, and can be compared to responses to other questions on the survey, other questions flagged as similar by the NPD 100, or other questions otherwise identified for such purposes by the questioner." [0142])
Kim and Ray are analogous art because both are directed to managing content from expert consultants. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the knowledge database with consultants of Kim with the expert database and rating system of Ray.  The modification would have 

Regarding Claim 2,
The Kim/Ray combination teaches claim 1.  Kim further teaches wherein the question generator comprises an error detector configured to detect knowledge data including a first instance that has a property, in which a plurality of values are written, knowledge data including a second instance, in which a written value does not match with a format of a property, or knowledge data including a second instance having a property, a value of which is omitted ("The knowledge verification agent 712 determines whether the systematized knowledge conflicts or coincides with systematized knowledge previously stored in the knowledge database. If the systematized knowledge conflicts with the systematized knowledge previously stored in the knowledge database or if there are uncertainties in the knowledge database, the knowledge verification agent 712 consults experts, such as sports trainers, environmentalists, doctors, etc." [0085]; It is noted that the claim language only requires one type of error; here the conflicts with systematized knowledge teaches a written value does not match with a format of a property, and the uncertainties in the knowledge database teaches a value of which is omitted).

Regarding Claim 3,
The Kim/Ray combination teaches claim 2.  Kim further teaches wherein the question generator further comprises a question generator configured to generate an objective question including the first instance, properties on which the plurality of values are mapped, and the plurality of values, a subjective question including the second instance and the property, the written value of which does not match with the format, or a subjective question including the third instance and the property, the value of which is omitted ("The knowledge verification agent 712 determines whether the systematized knowledge conflicts or coincides with systematized knowledge previously stored in the knowledge database. If the systematized knowledge conflicts with the systematized knowledge previously stored in the knowledge database or if there are uncertainties in the knowledge database, the knowledge verification agent 712 consults experts, such as sports trainers, environmentalists, doctors, etc." [0085]; It is noted that the claim language only requires one type of error; here the conflicts with systematized knowledge teaches a written value does not match with a format of a property, and the uncertainties in the knowledge database teaches a value of which is omitted).

Regarding Claim 4,
The Kim/Ray combination teaches claim 1.  Ray further teaches a candidate knowledge generator configured to generate candidate knowledge data including a question selected by the question selector and at least one answer to the question ("Answers to questions are stored in the answer database 203. In one embodiment, answers are associated with a question in the question database 202 and with a particular run, distribution, or solicitation of answers to that question." [0087]).
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Regarding Claim 5,
The Kim/Ray combination teaches claim 4.  Kim and Ray further teach 
a candidate knowledge verifier (Kim: FIG. 8, Knowledge Verification Agent 712) configured to verify the candidate knowledge data based on at least one piece of candidate knowledge data (Kim: FIG. 3: Verification, Maintenance, and Modification of Knowledge S322, Consult Experts) corresponding to an identical question (Ray: "In addition to being evaluated similarly to any other response, responses to NPD 100 originated questions and surveys may also be compared to responses to previous runs of the same question, which may indicate whether community members have kept pace with developments in the field or are arbitrarily responding to questions without support for their responses, for example." [0090]) and to correct the knowledge data stored in the knowledge base based on the candidate knowledge data of which verification has succeeded (FIG. 3, Store Knowledge in Knowledge Database S320; "In operation S322, the knowledge extracted in operation S316 or knowledge previously stores in the knowledge database is verified, maintained, and modified by experts" [0041]; "Knowledge and rules stored in the knowledge database can be verified, maintained, or fixed by experts in operation S322 of FIG. 3.  Thus, it is possible to establish a more reliable knowledge database." [0060])
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Regarding Claim 6,
The Kim/Ray combination teaches claim 5.  Ray further teaches wherein the candidate knowledge verifier is configured to provide a question corresponding to the candidate knowledge data of which verification by the question selector has failed ("In a further step 516, records indicating any solicited member experts from whom responses were not received before the run timed out are stored. In a further step 518, the stored results of the run are made available for further analysis and presentation to appropriate users." [0120]), and the question selector is configured to determine that the question provided by the candidate knowledge verifier is to be assigned to a plurality of users that are different from the plurality of users who have received the question earlier ("For example, it may act in response to a request from a client to promptly answer a consultation request. This might happen if a member doctor needs an urgent second opinion" [0121]; this teaches approaching other users after the first has failed; "Similarly, in some embodiments the quality of the responses may be based on actual evaluations by other members, on comparison to a control group or other checks of internal consistency, or on the evaluations of the members creating the responses." [0118]; this teaches assigning other users to a question attempted previously by other users).
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Regarding Claim 7,
Ray further teaches a user level analyzer configured to update the level information of the users stored in the user information storage, based on the candidate knowledge data and a verification result of the candidate knowledge data in the candidate knowledge verifier. ("each of the responding expert members is rated and a rating factor for each expert is generated or updated." [0119]).
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Regarding Claim 8,
The Kim/Ray combination teaches claim 1.  Ray further teaches a user interface configured to transmit the question and receive the answer. ("In one embodiment, a user may respond to a solicitation in several ways. Preferred embodiments will allow users to respond through the client interface, be it web based or device specific." [0128]).
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Regarding Claim 9,
The Kim/Ray combination teaches claim 1.  Ray further teaches a reward interface configured to provide a reward system with the level information of the plurality of users stored in the user information storage. ("In preferred embodiments, members are compensated based at least in part on their ratings, which, as described above, may be based on their profile, their participation in the NPD 100, and the evaluations of their participation." [0145]; the compensation being based on ratings teaches the reward system with the level information).
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CHARLES C KUO/           Examiner, Art Unit 2126                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116